DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Invitation to Participate in DSMER Pilot Program
	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
	Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 10, 12, 14-16, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an abstract idea comprising processes that could be performed in the mind of an attending physician with the use of paper and pencil in order to determine a particular weighting mechanism that is derived from the physician’s knowledge and experience. This judicial exception is not integrated into a practical application because is it merely taking the judicial exception and telling the computer to “apply it.” The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons provided in the previous Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially higher” in claims 7 and 17 is a relative term which renders the claim indefinite. The term “substantially higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 10, 12, 14-16, 19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0073555 A1 to Buist in view of US 2014/0343438 A1 to Sweeney et al. (“Sweeney”).
	As to claim 1, Buist discloses 
a system for monitoring health status of a patient (see abstract), the system comprising: 
a health status analyzer circuit coupled to a physiological sensor circuit (a circuit that takes as inputs, data generated using physiological sensors may be said to be a physiological sensor circuit), the health status analyzer circuit including:
a risk stratifier circuit (see [0104]-[0110]) configured to:
	calculate a first risk score (see [0110] --Each of these processes determines a risk index value in the range of 0 to 5 representing a health risk for the corresponding key health system.) of the patient developing a first disease using a first algorithm and first physiological signal metrics (compare Figs. 4-8 for different algorithms and physiological signal metrics); and 
	calculate a second risk score of the patient developing a different second disease using a second algorithm different from the first algorithm and second physiological signal metrics (see above); 
a first detector circuit configured to determine a status of the first disease using the one or more physiological signals and the first risk score (see [0138]-[0140] – “On the basis of the resulting risk, the risk assessment module 115 automatically assigns to the patient a risk status level selected from a set of predetermined risk status levels. Each risk status level is associated with a corresponding intervention response or activity….”); 
a second detector circuit configured to determine a status of the second disease using the one or more physiological signals and the second risk score (see above – each different key health systems risk score is calculated and updated to reflect a status of first and second diseases).
Buist does not appear to disclose 
a physiological sensor circuit including a sense amplifier circuit configured to sense one or more physiological signals or a blending circuit configured to generate a composite health status indicator using the determined status of the first disease and the determined status of the second disease.
However, in a similar invention for estimating patient health, Sweeney discloses a physiological sensor circuit including a sense amplifier circuit configured to sense one or more physiological signals (and [0033]) a blending circuit configured to generate a composite health status indicator using the determined status of the first disease and the determined status of the second disease ([0075]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the health assessment of Buist with the risk determination of Sweeney in order to achieve the predictable result of better monitoring for patient’s having implanted medical devices that are able to automatically gather and output various types of health information in a way that computes, for example, conditional probabilities that better capture the state conditions that define patient health. 
As to claim 2, Buist fails to disclose wherein:
the first disease is heart failure; 
the second disease is a pulmonary disease or a renal disease; and the blending circuit is configured to generate the composite health status indicator using a weighted combination of the determined status of the first disease and the determined status of the second disease.  
However, in a similar invention, Sweeney discloses wherein the first disease is heart failure (see [0032]); 
the second disease is a pulmonary disease or a renal disease; and the blending circuit is configured to generate the composite health status indicator using a weighted combination of the determined status of the first disease and the determined status of the second disease (see [0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient condition determination algorithm(s) of Buist to include the heart failure and renal disease metrics disclosed by Sweeney given that such heart failure and kidney disease are often comorbidities and because such diseases are highly sensitive indicators of patient health.
As to claim 6, Buist further discloses wherein at least one of: 
the first detector circuit is configured to determine the status of the first disease in response to the first risk score exceeding a first risk threshold; or the second detector circuit is configured to determine the status of the second disease in response to the second risk score exceeding a second risk threshold (see Fig 2, elements 235, 240, 270).   
As to claim 10, Sweeney further discloses
the first detector circuit is to determine the status of the first disease including generating a first detection score indicating a confidence of the determined status of the first disease; 
the second detector circuit is to determine the status of the second disease including generating a second detection score indicating a confidence of the determined status of the second disease; and 
the blending circuit is to generate the composite health status indicator including a composite detection score using a combination of the first and second detection scores each weighted by the respective first and second risk scores (see [0045]-[0047] – all of sensitivity, specificity and signal quality are weighed in the blending circuit).  
As to claim 12, Sweeney further discloses wherein the risk stratifier circuit is configured to calculate the first or second risk score using information about a classification of the first or second disease including: 
a classification of a worsening heart failure (WHF) event into one of New York Heart Failure classes one through four; a classification of a pulmonary disease into one of Chronic Obstructive Pulmonary Disease stages one through four; or a classification of a chronic kidney disease (CKD) into one of CKD stages one through five (see [0058]-[0059]).  
Claim 14 is rejected for the reasons provided in the treatment of claim 1, mutatis mutandis.
As to claim 15, see treatment of claim 2, mutatis mutandis.
As to claim 16, Sweeney further discloses 
determining a status of a third disease different from the first and second diseases (see [0036] – pulmonary disease); 
calculating a third risk score of the patient developing the third disease (see [0036] and [0073]) – the target event is related to the risk of a given disease, such as exacerbated COPD); and 
wherein the second disease is a future pulmonary disease and the third disease is a future renal disease, and wherein computing the composite health status indicator includes using a weighted combination of the determined status of the first disease, the determined status of the second disease, and the determined status of the third disease (see [0046] – the composite indicator takes all these risk scores into account).  
As to claim 19, Sweeney further discloses wherein determining the status of the first disease and the status of the second disease includes generating a first detection score indicating a confidence of the determined status of the first disease and a second detection score indicating a confidence of the determined status of the second disease; and 
wherein the composite health status indicator is computed using a combination of the first and second detection scores each weighted by the respective first and second risk scores (see [0045]-[0047] – all of sensitivity, specificity and signal quality are weighed in the blending circuit).  
As to claim 21, Buist system for monitoring health status of a patient, the system comprising: a health status analyzer circuit configured to:
calculate a first risk score of the patient developing a first disease using a first algorithm and first physiological signal metrics (see [0104]-[0110]); 
calculate a second risk score of the patient developing a second disease different than the first disease using a second algorithm different from the first algorithm and second physiological signal metrics (see above); 
generate a composite detection score using the first and second detection scores; and determine an alert threshold using at least one of the first or second risk score (see [0132]-[0138]); and 
an output circuit configured to generate an alert of worsening health status if the composite detection score exceeds the determined alert threshold (see [0076]).  
Buist fails to disclose wherein the circuit is configured to generate a first detection score indicating a confidence of a status of the first disease using one or more physiological signals sensed from the patient or to generate a second detection score indicating a confidence of a status of the second disease using the one or more physiological signals sensed from the patient.
However, in a similar arrangement, Sweeney discloses a circuit configured to generate a first detection score indicating a confidence of a status of the first disease using one or more physiological signals sensed from the patient or to generate a second detection score indicating a confidence of a status of the second disease using the one or more physiological signals sensed from the patient (see [0044]-[0045] discussing how confounding metrics may be weighted when assigning risk scores). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the risk assessment of Buist with the confidence metrics of Sweeney in order to achieve the predictable result of a more accurate assessment of health risk that considers noise and other confounding factors.
As to claim 22, Buist further discloses wherein the circuit is configured to:
determine a first adjustment of a nominal alert threshold based on the first risk score; 
determine a second adjustment of the nominal alert threshold based on the second risk score; and 
determine the alert threshold using the first and second adjustments of the nominal alert threshold ([0132]-[0140]).  
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buist in view of Sweeney as applied to claim 2 above, and further in view of US 2015/0186607 A1 to Geleijnse et al. (“Geleijnse”).
As to claim 3, neither Buist nor Sweeney discloses wherein the risk stratifier circuit is to calculate the second risk score of the patient developing a pulmonary disease using both primary AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3  mApplication Number: 15/471,583Dkt: 279.N69US1and secondary pulmonary risk scores, and wherein the primary pulmonary risk score is based on a first pulmonary signal metric and the secondary pulmonary risk score is based on second and third pulmonary signal metrics.  
However, in similar invention, Geleijnse discloses a similar risk stratifier circuit that is configured to calculate the second risk score of the patient developing a pulmonary disease using both primary AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 3  mApplication Number: 15/471,583Dkt: 279.N69US1and secondary pulmonary risk scores, and wherein the primary pulmonary risk score is based on a first pulmonary signal metric and the secondary pulmonary risk score is based on second and third pulmonary signal metrics (see [0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the risk assessment disclosed by Buist and modified by Sweeney in order to achieve the predictable result of assessing future pulmonary risk.  
As to claim 4, Geleijnse further discloses wherein the risk stratifier circuit is configured to calculate the secondary pulmonary risk score using the second pulmonary signal metric weighted by the third pulmonary signal metric (see [0061]).  
As to claim 5, Geleijnse further discloses wherein the risk stratifier circuit is configured to calculate the secondary pulmonary risk score using a plurality of measurements of the second pulmonary signal metric when the third pulmonary signal metric satisfies a specified condition (see [0059]-[0061]).  
Allowable Subject Matter
Claim 8-9, 17-18 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicants’ arguments filed July 13, 2021 with respect to the prior art rejections are now moot in view of the newly applied Buist reference.
Applicant's arguments filed July 13, 2021  that the invention of claims 1 and 14 constitute an improvement to an existing technology or technological field are not persuasive because the text of those claims do not provide any basis for concluding that the operation of the machine itself has been improved/simplified by the additional subject matter recited therein.  In contrast, these arguments are persuasive as to the invention of claim  21 and others given that the confidence metrics and the machine itself have enough of a functional relationship (i.e., noise, etc., introduced in either the measurement or processing itself is a technological problem and cannot be a mental step) to avoid any argument that the invention of claim 21 is “directed to” a judicial exception. 
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791